Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2020 has been entered. 
The amendments and remarks filed on 07/16/2020 are acknowledged and have been fully considered. Claims 1, 2, 4, 5, 9, 10, 12, 17, 20, 23, 27 and 75-79 are currently pending. Claims 1, 75, 77 and 79 have been amended. Claim 8 has been canceled. Claims 3, 6, 7, 11, 13-15, 16, 18, 19, 21, 22, 24-26 and 28-74 were previously cancelled. Claims 1, 2, 4, 5, 9, 10, 12, 17, 20, 23, 27 and 75-79 are now under consideration on the merits. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The previous rejections of claim 8 are moot in light of the cancellation of the claim in the amendments filed on 07/16/2020.
The previous objections of claims 77 and 79 are withdrawn in light of the claim amendments filed on 07/16/2020.
The previous rejections of claim 75 under 35 USC 112(b) are withdrawn in light of the claim amendments filed on 07/16/2020.

Claim Objections
Claim 1 is objected to because of the following informalities: step (a) in claim 1 recites two sub-steps “providing a sample comprising a T cell from a subject” and “wherein the sample is obtained from the subject..”  This recitation is convoluted.  It is suggested to amend step (a) to recite “obtaining a whole blood, plasma or serum sample comprising a T cell from a subject after the subject has been administered a composition comprising wheat, rye and/or barley;” 
Claims 10, 12, and 17 are objected to because of inadequate alternative language: “at least one of a first peptide…; a second peptide…; … … a seventeenth peptide…; and an eighteenth peptide…”.  It is suggested to amend the claim language to at least one peptide selected from the group consisting of (1) a peptide comprising PFPQPELPY (SEQ ID NO: 1) and PQPELPYPQ (SEQ ID NO: 2); (2) a peptide comprising PFPQPEQPF (SEQ ID NO: 3) and PQPEQPFPW (SEQ ID NO: 4); …… (17); and (18) a peptide comprising PQPYPEQPQ (SEQ ID NO:23) and PYPEQPQPF (SEQ ID NO:22).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 9, 10, 12, 17, 20, 23, 27 and 75-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is directed to a method of “identifying a subject having or at risk for having Celiac disease” and recites active method steps of obtaining a sample, contacting the sample with a composition comprising at least one gluten peptide, determining a level of IL-2 in the sample and assessing whether or not the subject has or is at risk of having Celiac disease.  However, the assessing step does not recite any limitations which relates to the prior active method steps of obtaining a sample, contacting the sample with a composition comprising at least one gluten peptide, and determining a level of IL-2 in the sample.  The claim is indefinite because the assessing step only recites the desired outcome and does not recite any relationship with the other active method steps in the claim.
Dependent claims 2, 4, 9, 10, 12, 17, 20, 23, 27 and 75-79 are rejected for the same reason.

Claims 9, 10, 12 and 17 are also indefinite because they recite “the composition comprises at least one…” in lines 1 and 2.  Claims 9, 10, 12 and 17 are dependent from claim 1 which recites two separate compositions, “a composition comprising wheat, rye and/or barley” in step (a) (a first composition) and “a composition comprising at least one gluten peptide” in step (b) (a second composition).  It is not clear to which composition claims 9, 10, 12 and 17 are referring to, the composition in step (a) or the composition in step (b).  Dependent claims 77 (depends from claim 10), 78 (depends from claim 12) and 79 (depends from claim 17) are rejected for the same reasons.
Claim 75 is also indefinite because it recites “the level of IFN-gamma” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim, because claim 75 depends from claim 1 and claim 1 does not recite any limitations pertaining to a level of IFN-gamma.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 27 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ontiveros (AGA abstracts, 2012; Applicant IDS; hereinafter O1; Of Record) and further in view of Penedo-Pita (Jour. Of Ped. Gastro. And Nutrition, 1991; Of Record).
Regarding claim 1, O1 teaches methods to identify patients with celiac disease (CD) using a whole blood cytokine release assay. O1 teaches collecting blood samples from patients after a 3-d oral wheat challenge (administering wheat once a day to the subjects for 3 days). O1 teaches testing for gluten specific T-cells in the collected blood sample by incubating the blood sample with the T-cells with immunodominant gluten 
O1 does not teach measuring IL-2 levels and using IL-2 levels to identify patients with (or at risk of having) celiac disease. 
Penedo-Pita teaches levels of soluble IL-2 are increased in serum of patients with celiac disease (abstract, Table 1,2, Fig. 1).  Penedo-Pita teaches IL-2 levels increases in celiac disease, suggesting that T-cell activation occurs, as a cause or effect, in the pathogenesis of celiac disease (pg. 58 col. 2 Discussion) and teaches IL-2 serum levels may serve as additional marker in celiac disease (pg. 59 col. 2 last para.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of O1 and also determine IL-2 levels in the blood and co-relate the levels of IL-2 to risk of having and/or having Celiac disease.  One of ordinary skill in the art would be motivated to do so because Penedo-Pita teaches levels of soluble IL-2 are increased in serum of patients with celiac disease and teaches serum IL-2 is an additional marker for celiac disease.  The prior art teaches that both IL-2 and IFN-γ can be measured in blood in methods to diagnose celiac disease and it was known that IL-2 levels are increased in celiac disease patients as compared to control patients (healthy patients) and is a marker for celiac disease, therefore it is obvious for the artisan to measure an additional cytokine (IL-2) that is known to be increased in a subject with celiac disease and serves as a marker.

Regarding claims 4-5, O1 teaches the cytokine levels are increased in patients with celiac disease.  Similarly Penedo-Pita teaches the levels of IL-2 are increased in patients with CD as compared to controls (healthy patients), therefore one can identify a subject has and/or at risk of CD if their IL-2 are higher as compared to control levels.
Regarding claim 27, O1 teaches the subject is HLA-DQ2.5 positive (see col. 2 par. 2, under Sa1317).  The claim is interpreted that any one of the conditions recited in the claim is sufficient because the different conditions are recited with “and/or”. 
Regarding claim 76; O1 teaches some subjects in its trials were on a GFD diet (gluten free diet) prior to the 3-day wheat challenge (see col. 2 par. 2, under Sa1317).
The combination of O1 and Penedo-Pita renders claims 1, 2, 4, 5, 27 and 76 obvious.

Claims 9, 10, 12, 17, 20, 23, 75 and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over O1 in view of Penedo-Pita as applied to claims 1, 2, 4, 5, 27 and 76 above, and further in view of Anderson (WO 2010/060155; Pub. Jun. 3, 2010).
O1 and Penedo-Pita do not teach the identity of the immunodominant gluten peptides used in the composition to contact the samples comprising the T-cells. 
Anderson teaches methods to diagnose CD and teaches stimulatory gluten peptides that can be used to activate T-cells (pg. 2 lines 1-25).  Anderson teaches 
Regarding claim 9, Anderson teaches PFPQPELPY (instant SEQ ID NO: 1; Anderson SEQ ID NO:3) and PQPELPYPQ (instant SEQ ID NO: 2; Anderson SEQ ID NO:4) are epitopes that stimulate T-cells (pg. 2 lines 9-25, pg. 16 lines 12-15). 
Regarding claim 20, Anderson teaches the peptides to comprise N terminal acetyl group or pyroglutamate group and/or a C terminal amide group (pg. 4 lines 27-30).  Anderson teaches the peptides to be biologically active variants of length between 7-14mer (pg. 16 lines 6, 9, 12, 16, 20).
Regarding claim 75, Anderson teaches in certain subjects the IFN-gamma is reduced (pg. 7 lines 18-20).  Anderson also teaches that certain peptides (alpha-gliadin p57-73) in some subjects (3/17) do not affect the IFN-gamma levels (it is same as the control levels) (pg. 59, Ex. 2).
Regarding claims 10, 12 and 17 and 77-79, Anderson teaches the peptides to comprise LQPFPQPELPYPQPQ, QPFPQPEQPFPWQP and PEQPIPEQPQPYPQQ (pg. 4 lines 15-30, pg. 5 lines 20-24) which encompasses two overlapping epitopes PFPQPELPY (SEQ ID NO: 1) and PQPELPYPQ (SEQ ID NO: 2) (reads on the limitations of step (a) in claims 10, 12 and 17 and the step (i) of claims 77-79).  The claims recite the composition comprises at least one of (18 peptides in claims 10 and 77, 17 peptides in claims 12 and 78, 16 peptides in claims 17 and 79), therefore the claims are interpreted to comprise one peptide, which is taught by Anderson.

Regarding claim 23; Anderson teaches its methods using the gluten peptides are useful for diagnosing and treating celiac disease in patients (abstract). Anderson teaches administering an effective amount of the immunodominant gluten peptides to induce tolerance to gluten to a subject who has celiac disease (pg. 40 para 2,3,7).
It would have been obvious to modify the methods of O1 in view of Penedo-Pita and add the additional steps of treating the subject if identified as having or at risk of having Celiac disease as taught by Anderson. One of ordinary skill in the art would be motivated to do so because Anderson teaches treating subjects with celiac disease and the artisan is combining prior art elements according to known methods.
The combination of O1, Penedo-Pita and Anderson renders claims 9, 10, 12, 17, 20, 23, 75 and 77-79 obvious.

Response to Arguments
Applicant's arguments filed 07/16/2020 have been fully considered but they are not persuasive.  It is noted the above rejection does not rely on Vives and Khosla, therefore applicant arguments with respect to the teachings of Vives and Khosla are moot (see pg. 14 para. 2).  Applicants argue O1 fails to disclose detecting IL-2 levels and/or using IL-2 levels to identify subjects having or at risk of having celiac disease (see remarks filed on 07/16/2020 page 13 para. 3).  Applicants argue examiner’s reliance on Penedo-Pita and Vives to single out IL-2 as biomarker in celiac disease is misplaced.  Applicants argue that Penedo-Pita and Vives merely teach IL-2 is known to be elevated generally in patients having celiac disease and non-specific elevation of IL-2 in celiac patients is not the same as determining levels of IL-2 in a sample following the administration of a composition comprising wheat, rye and/or barley (see remarks page 13 para. 4).  Applicants argue that Penedo-Pita teaches away from the instant invention because it teaches only AGA was useful to discriminate between patients receiving a gluten-free diet and patients receiving a gluten-containing diet.  Applicants argue that Penedo-Pita teaches serum levels of IL-2 following administration of gluten-containing diet do not change and they cannot be used to follow the histological gluten-dependent changes (see para across pages 13 and 14).
These arguments are not persuasive because even though O1 does not teach measuring IL-2 levels and using IL-2 levels to identify patients with (or at risk of having) celiac disease, Penedo-Pita teaches levels of soluble IL-2 are increased in serum of patients with celiac disease (abstract, Table 1,2, Fig. 1).  O1 teaches collecting blood samples from patients after a 3-d oral wheat challenge (administering wheat once a day 
The argument that Penedo-Pita only teaches that anti-gliadin antibodies (AGA) levels is useful to discriminate between patients receiving a gluten free diet and patients receiving a gluten-containing diet and therefore Penedo-Pita teaches away from combining with O1 is not persuasive because this disclosure in Penedo-Pita pertains to the diagnostic performance of IL-2, IL-2R and AGA to characterize mucosal changes, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent Application No. 15/306,126 in view of O1
Claims 1, 2, 4, 5 and 27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 8, 16, 22, 39, 146, 148 and 151-153 of co-pending Application No. 15/306,126 in view of O1. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the co-pending claims of the ‘126 application renders obvious that of the instant claims. 
Regarding instant claims 1 and 5, co-pending claim 1 recites a method comprising measuring a level of circulating IL-2 protein in a serum or plasma sample obtained from a subject that has or is suspected of having Celiac disease, wherein the subject has been orally administered a first composition comprising gluten prior to measuring the level of IL-2 protein. Co-pending claims 146 and 151 recite the first composition comprises wheat, barley and/or rye. Co-pending claim 16 recites an 
The co-pending claims do not recite contacting the sample obtained from the subject with a second composition comprising at least one gluten peptide.
O1 teaches collecting blood samples from patients after a 3-d oral wheat challenge (administering wheat once a day to the subjects for 3 days). O1 teaches testing for gluten specific T-cells in the collected blood sample by incubating the blood sample with the T-cells with immunodominant gluten peptides and measuring cytokine levels released. 
It would have been obvious to modify the methods of the co-pending claims of the ‘126 application and add a step of contacting the sample obtained from the subject with immunodominant gluten peptides and measuring cytokine levels released as taught by O1. The artisan would be motivated to do because both the ‘126 application and O1 teach methods of measuring cytokine levels in samples obtained from subjects with celiac disease and the artisan is combining prior art elements according to known methods.
Regarding instant claim 2, claims 22 and 153 of the ‘126 application recite measuring the level of the circulating IL-2 protein comprises an immune-based assay.
Regarding instant claim 4, claim 148 of the ‘126 application recites the control level is a baseline level.
Regarding instant claim 27, claims 39, 150 and 152 of the ‘126 application recite the subject has one or more HLA-DQA and HLA-DQB susceptibility alleles encoding HLA-DQ2.5 or HLA-DQ8.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657